PER CURIAM.
Appellant, charged with burglary, was convicted of trespass in a conveyance, a second degree misdemeanor. The record reflects that the conveyance was occupied. However, the jury was instructed only on trespass in a conveyance, and that is what the verdict form specified, with no mention that the vehicle was occupied.
It was error to sentence Appellant on the first degree misdemeanor of trespass in an occupied conveyance, rather than the second degree misdemeanor. Therefore, we reverse the sentence and remand for resen-tencing. In all other respects, the judgment is affirmed.
STONE, POLEN and KLEIN, JJ., concur.